abandonment by respondent based on her sporadic contact with the
                       children and limited child support payments made only through wage
                       garnishment. Appellant further asserts that termination is in the
                       children's best interests because respondent's sporadic contact is confusing
                       and harmful to the children, and because appellant along with his new
                       wife, who seeks to adopt the children, can provide a stable and positive
                       living environment for them.
                                   In terminating parental rights, the district court must find by
                       clear and convincing evidence that termination is in the children's best
                       interests and that at least one factor of parental fault exists. NRS
                       128.105; Matter of Parental Rights as to N.J., 116 Nev. 790, 800, 8 P.3d
                       126, 132 (2000). Parental fault may include abandonment, when the
                       parent's conduct has demonstrated an intention to abandon the child and
                       relinquish all parental rights. NRS 128.105(2)(a); Smith v. Smith, 102
                       Nev. 263, 266, 720 P.2d 1219, 1221 (1986), overruled on other grounds by
                       Matter of N.J., 116 Nev. at 800 n.4, 8 P.3d at 132 n.4. A parent may be
                       presumed to have abandoned a child if the parent leaves "the child in the
                       care and custody of another without provision for the child's support and
                       without communication for a period of 6 months." NRS 128.012(2). This
                       court will uphold the district court's order regarding termination if it is
                       supported by substantial evidence. Matter of Parental Rights as to
                       D.R.H., 120 Nev. 422, 428, 92 P.3d 1230, 1234 (2004).
                                   Having reviewed appellant's arguments along with the trial
                       court record, we conclude that substantial evidence supports the district
                       court's findings that appellant failed to establish by clear and convincing
                       evidence parental fault or that termination was in the children's best
                       interests. Concerning parental fault, the district court found that

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    9.1%T.;
                appellant did not establish that respondent abandoned the children by
                failing to communicate with them and by failing to provide for their
                support for a six-month time period. The district court also found that
                appellant's credibility was an issue and that the lack of contact was
                primarily caused by appellant. It is the duty of the trier of fact, not an
                appellate court, to weigh the credibility of witnesses. Castle v. Simmons,
                120 Nev. 98, 103, 86 P.3d 1042, 1046 (2004). As for the children's best
                interests, the district court found that while appellant and his new wife
                provided a stable living environment for the children, respondent simply
                wanted a continuing relationship with them and there was no evidence
                that allowing such a relationship would have adverse effects on the
                children. As substantial evidence supports the district court's decision
                that termination was not warranted, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                       ,J
                                                           Hardesty



                                                           Parraguirre


                                                                                        J.




                cc: Hon. Mathew Harter, District Judge
                     Juan R.
                     Hansen Rasmussen, LLC
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A